—In an action to recover damages for the negligent infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated June 8, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law. The plaintiff’s conclusions and unsubstantiated allegations submitted in opposition thereto were insufficient to defeat the defendant’s motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.